Title: From Alexander Hamilton to James McHenry, 22 November 1800
From: Hamilton, Alexander
To: McHenry, James



New York Nov 22. 1800
My Dear Mac

I am sorry that you were not pleased with my not having consulted you before I used your name in my publication. It was my intention to have done it—but finding my self pressed in point of time I concluded to wave it and on this reasoning—
“The nature of the transaction is such as dispensed Mr. Mc. Henry from any obligation of delicacy to conceal any part of it. No blame can therefore attach upon him for the disclosure. By putting it on the files of the War Office he has made the whole conversation a public document liable to public discussion by any body that can get at the contents. Extracts from it of the most exceptionable parts have been in free circulation and have been seen by many. My knowlege of it comes from a variety of persons who have seen the document itself and the extracts. The subject has been matter of unreserved conversation at various tables. Thus circumstanced the thing is in possession of the public & in no wise to be regarded as a confidential communication to me. I am therefore at liberty to use it. And upon the whole—it is perhaps best for Mr. McHenry in point of delicacy, if there be any such point, that I should publish without than with his special permission.”

The information as to facts which involve some official delicacy came to me from another not from you. Here I thought it indispensable to consult & did so.
Moreover in some of your letters to me you had declared the opinion that Mr. Adams was to be openly attacked! How was this to be done with success but by the disclosure of similar facts. About the expediency of certain measures there would be an endless diversity of opinion but all candid & sensible men will agree in the conclusions to arise from the particular anecdotes shewing the character of the man.
You do not tell me how your election is going nor what your electors will do.
Yrs. truly & affecly

A H
J McHenry Es
